Citation Nr: 1027497	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  96-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for 
excision os secundium right calcaneus and sesamoid bone from IPJ 
right great toe, with post-operative residuals of Tailor's bunion 
right fifth toe.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active service from February 1984 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 1996 and September 2001 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2007, the Board denied the Veteran's claim for an 
increase in the 10 percent evaluation assigned for service-
connected excision os secundium right calcaneus and sesamoid bone 
from IPJ of the right great toe, with post-operative residuals of 
Tailor's bunion of the right fifth toe.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  Pursuant to a Joint Remand, by order 
dated in October 2007, the Court granted the Motion to Remand and 
remanded the case to the Board for readjudication to further 
address DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In October 2008,  the Board remanded this matter for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the Board 
may proceed with review.  Stegall v. West, 11 Vet. App. 268 
(1998).

In a statement dated in March 2010, the Veteran asserted that she 
is unable to work due to her service-connected right foot 
disability and other service-connected disabilities.  In Rice v. 
Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim 
for unemployability because of the severity of service-connected 
disability is part of an increased rating claim once such claim 
is raised by the record.

The issue of entitlement to a total disability rating based upon 
individual unemployability (TDIU) is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Throughout the appeal period, the Veteran's service-connected 
right foot disability has more nearly approximated severe foot 
injury;  loss of use of the right foot is not shown.  

CONCLUSION OF LAW

A 30 percent evaluation is warranted for excision os secundium 
right calcaneus and sesamoid bone from IPJ right great toe, with 
post-operative residuals of Tailor's bunion right fifth toe.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5284 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), became law.  Regulations implementing the 
VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2009).  The VCAA and its implementing 
regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004), the Court specifically held that 
the VCAA requires VA to provide notice that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.
The VCAA and its implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records and 
must make reasonable efforts to help the veteran obtain other 
relevant medical records.  The duty to assist also requires VA to 
provide the claimant with a medical examination or a medical 
opinion when such an examination or opinion is necessary to make 
a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 
183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman at 488.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

The RO initially provided the Veteran with notice regarding her 
claim for an increased rating in an August 1997 letter.  The 
letter advised the Veteran to submit evidence of an increase in 
the severity of her right foot disability.  

In letters dated in September 2005 and November 2008, the RO 
provided the Veteran with notice as required by the VCAA.  These 
letters explained the evidence necessary to substantiate the 
claim, informed the Veteran what evidence she should provide and 
advised her what evidence VA would attempt to obtain on her 
behalf.  The November 2008 letter also advised the Veteran of how 
disability ratings and effective dates are determined.  VCAA 
notice were furnished after the initial unfavorable rating 
decision and thus did not satisfy the timing requirements of 
Pelegrini.  However, the defect in the timing of the VCAA notices 
was cured by the issuance of a fully compliant notice letter in 
November 2008 followed by readjudication in the February 2010 
Supplemental Statement of the Case (SSOC).  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006),  

Regarding the duty to assist, the RO obtained the pertinent 
evidence necessary to decide the claim.  The record on appeal 
includes service treatment records and relevant post-service 
medical records identified by the Veteran.  The Veteran has had 
several VA examinations.   

The Board finds that all necessary development and notification 
has been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

A.  Legal Criteria - Disability Ratings 

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for the 
disability is disputed, separate or "staged" evaluations may be 
assigned for separate periods of time based on the facts found. 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008)

In both claims for an increased rating on an original claim and 
an increased rating for an established disability, only the 
specific criteria of the Diagnostic Code are to be considered.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  38 C.F.R. Part 4, § 
4.40 (2009).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination; impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight- bearing are related considerations.  38 
C.F.R. 
§ 4.45 (2009).  The Court has held that the Board must determine 
whether there is evidence of weakened movement, excess 
fatigability, incoordination, or functional loss due to pain on 
use or flare-ups when the joint in question is used repeatedly 
over a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206 
- 207 (1995).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2009).

The Veteran's foot disability is rated according to Diagnostic 
Code 5284.  Diagnostic Code 5284 provides that a 10 percent 
rating is assignable for moderate foot injury.  A 20 percent 
rating is assignable for moderately severe foot injury, and a 30 
percent rating is assignable for severe foot injury.  A note 
following Diagnostic Code 5284 provides that a 40 percent rating 
is warranted for actual loss of use of the foot.  38 C.F.R. § 
4.72, Diagnostic Code 5284 (2009).  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. § 4.6 (2009).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

B.  Factual Background and Analysis

The Veteran had a VA examination in September 1999.  The Veteran 
reported foot pain.  The pain included a rotation and hammering 
of the 5th right toe foot.  There was severe pain in the fifth 
metatarsal as well as pain on the dorsum of the 5th toe, right 
foot.  Because of hammering, the Veteran developed a large amount 
of keratosis on the right toe.  The examiner noted that this was 
very painful and was surgically corrected.  It was noted that the 
Veteran had severe pain in the first MTP of the right foot and 
severe pain in the subtalar joint of the right foot.  The right 
foot had pain on inversion and eversion; however, there was not a 
significant limitation of motion.  

Physical examination revealed pain on palpation of all metatarsal 
heads on both feet.  Range of motion was 15 degrees dorsiflexion 
at the first metatarsal phalangeal joint.  Range of motion was 
painful on dorsiflexion in the ankle.  Subtalar motion was 
painful.  The examiner diagnoses were as follows:  1) DJD first 
MTP both feet; 
2) metatarsalgia both feet; 3) plantar fasciitis both feet; 4) 
plantar keratosis both feet.  

Upon VA examination in August 2002,  the Veteran reported severe 
foot pain.  Physical examination of the foot revealed painful 
motion and tenderness.  The examiner noted painful motion and 
tenderness of the right foot and the side of the fifth toe on the 
right foot.  The examiner indicated that the Veteran had limited 
function of standing and could not stand more than 15 minutes or 
walk more than 20 minutes because of pain.  The examiner noted 
that the Veteran experienced pain, weakness and stiffness at 
rest.  She had weakness, stiffness and fatigue with walking.    

The Veteran had a VA examination in January 2006.  The examiner 
noted abnormal dorsiflexion of the right foot.  The examination 
report noted active motion from 0 to 20 degrees with pain from 10 
to 20 degrees.  The subtalar joint range of motion was restricted 
bilaterally secondary to accessory excisions from the calcaneus.  
Subtalar joint range of motion was 15 degrees inversion and 7 
degrees eversion on the right.  It was noted that the function of 
the subtalar joint was limited by pain, fatigue, incoordination, 
lack of endurance and weakness.  The examiner noted a moderate 
impact with respect to activities such as shopping, chores, and 
recreation.  There were severe impacts with respect to exercise 
and sports.  

Upon VA examination in April 2008, the Veteran reported that she 
had a lot of cramping in the right foot toes.  She reported 
swelling of the lower legs which she related to her foot 
problems.  The Veteran reported pain, swelling, heat, redness, 
stiffness and fatigability that occurred with standing and 
walking.  The examiner noted that the Veteran was able to stand 
for 15 to 30 minutes.  She could walk more than one-fourth of a 
mile but less than one mile.  It was noted that she used 
orthotics four to five times a week.  

On physical examination, the examiner noted that there was 
objective evidence of painful motion.  Movement caused pain 
lateral to the ankle.  There was tenderness of the lateral side 
of the foot.  There was no objective evidence of instability or 
weakness.  The Veteran had right dorsiflexion to 15 degrees, with 
pain noted from 7 degrees.  Plantar flexion was to 45 degrees 
without pain.  The Veteran had inversion to 30 degrees and 
eversion to 20 degrees, with no pain on motion.  The examiner 
diagnosed status post right foot surgery with post-op residuals 
of pain and limited range of motion, moderate severity.  

The Board remanded this matter in October 2008 for an addendum 
opinion from the physician who examined the Veteran in April 
2008.  The examiner was asked to state whether the assessment of 
a moderate foot disability in the April 2008 VA examination 
included additional functional loss due to pain, weakness, excess 
fatigability, incoordination, pain on movement and any additional 
functional loss during flare-ups or exacerbations.  In an October 
2009 addendum, the examiner opined that the Veteran has a 
moderate right foot disability, including additional functional 
loss due to pain, weakness, excess fatigability, incoordination, 
pain on movement and additional loss of function during flare-ups 
and exacerbations.  

In addition to the VA examination reports, the claims file 
reflects treatment of the right foot by private physicians.  The 
records reflect ongoing treatment for the right foot since 
service.  

As noted previously, under Diagnostic Code 5284, a 20 percent 
rating is assignable for moderately severe foot injury, and a 30 
percent rating is assignable for severe foot injury.  The 1999 VA 
examination noted severe pain.  The 2002 and 2006 VA examinations 
did not state a degree of disability in terms of "moderate" or 
"severe."  The 2006 VA examination report noted "significant 
effects."  The 2006 VA examination and the 2009 addendum 
assessed the Veteran's foot disability as "moderate" in 
severity.   VA examinations have noted additional functional loss 
of the right foot due to pain, fatigue and incoordination.  VA 
examiners have indicated that the functional impairment results 
in disturbances of walking and standing .   The Board finds that 
the Veteran's disability more nearly approximate severe injury of 
the foot, for which a 30 percent evaluation is warranted, 
pursuant to Diagnostic Code 5284.  The examination reports and 
private medical records do not indicate that the Veteran's 
disability results in loss of use of the foot.  Accordingly the 
Board concludes that a 30 percent rating, and no higher, is 
warranted for excision os secundium right calcaneus and sesamoid 
bone from IPJ right great toe, with post-operative residuals of 
Tailor's bunion right fifth toe.




ORDER

A 30 percent rating is granted for excision os secundium right 
calcaneus and sesamoid bone from IPJ right great toe, with post-
operative residuals of Tailor's bunion right fifth toe, subject 
to regulations governing the payment of monetary benefits.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of 
Appeals for Veterans Claims (Court) held that a claim for a total 
rating based on unemployability due to service- connected 
disability (TDIU), either expressly raised by the Veteran or 
reasonably raised by the record involves an attempt to obtain an 
appropriate rating for a disability and is part of the claim for 
an increased rating.

In a statement submitted to the RO in March 2010, the Veteran 
alleged that she is unemployable due to her service-connected 
disabilities.   

A TDIU may be granted upon a showing that a veteran is unable to 
secure or follow a substantially gainful occupation due solely to 
impairment resulting from his or her service-connected 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009).  Consideration may be given to a 
veteran's level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by nonservice- connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Board finds that the Veteran should be afforded an 
appropriate VA examination to determine whether she is unable to 
secure or maintain substantially gainful employment as a result 
of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter 
pertaining to the claim for a TDIU.

2.  Schedule the Veteran for a VA examination 
for evaluation the effect of her service-
connected disabilities on her employability. 
The claims file should be provided for the 
examiner's review in conjunction with the 
examination, and the examination report 
should indicate that such a review was 
conducted. The examiner should provide an 
opinion regarding whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's service-
connected disabilities, in and of themselves, 
prevent her from securing or maintaining 
substantially gainful employment. 

3.  The claims of entitlement to an increased 
rating for excision os secundium right 
calcaneus and sesamoid bone from IPJ right 
great toe, with post-operative residuals of 
Tailor's bunion right fifth toe, to include 
on an extraschedular basis, and entitlement 
to a TDIU should be readjudicated in an SSOC. 
The AMC/RO should afford the Veteran and her 
representative an appropriate period of time 
to respond to the SSOC  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


